Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00056-CV

                         MARC III GENERAL CONTRACTORS LLC,
                                       Appellant

                                                 v.

                                           Denis MEJIA,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-08438
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: July 2, 2014

MOTION TO SET ASIDE JUDGMENT GRANTED; APPEAL DISMISSED

           The parties have filed an Agreed Motion to Set Aside Trial Court’s Judgment Without

Regard to the Merits. We grant the motion. The trial court’s judgment dated October 30, 2013 is

hereby vacated, this appeal is dismissed, and the cause remanded to the trial court for proceedings

consistent with the parties’ settlement agreement. See TEX. R. APP. P. 43.2(e).

                                                  PER CURIAM